Order filed May 8, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00904-CV
                                    ____________

                         SCWYANA SMITH, Appellant

                                        V.

  BEAR CREEK MEADOWS HOMEOWNERS ASSOCIATION, Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-75442


                                    ORDER

      On December 19, 2013, this court ordered appellant to file an amended
notice of appeal containing a signature of appellant or appellant’s counsel. See
Tex. R. App. P. 9.1. To date, a corrected notice of appeal has not been filed. In
addition, appellant’s brief was due April 23, 2014. No brief or motion for
extension of time has been filed.
        Unless appellant files both a corrected notice of appeal containing a
signature or appellant or appellant’s counsel and a brief with the clerk of this court
on or before May 30, 2014, the court will dismiss the appeal. See Tex. R. App. P.
42.3.



                                       PER CURIAM